UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7447


DONALD GREG WILSON,

                Petitioner - Appellant,

          v.

FRANK PERRY,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cv-00576-CCE-JLW)


Submitted:   December 5, 2014             Decided:   December 15, 2014


Before MOTZ, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Greg Wilson, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald        Greg    Wilson     seeks    to     appeal      the     district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.      The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue    absent      “a      substantial     showing       of     the    denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).

            When the district court denies relief on the merits, a

prisoner       satisfies         this    standard       by       demonstrating       that

reasonable      jurists        would     find    that      the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on     procedural       grounds,        the     prisoner        must

demonstrate      both     that     the   dispositive         procedural        ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Wilson has not made the requisite showing.                         Accordingly, we

deny his motion for a certificate of appealability, deny leave

to   proceed    in   forma       pauperis,      and   dismiss      the    appeal.        We

dispense     with     oral       argument    because       the     facts    and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3